Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on March 31, 2021 for application number 17/219,720. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.	Claims 10-17 and 26-37 are presented for examination.
4.	Claim 10 have been amended. New claims 26-37 have been amended. Claims 1-9 and 18-25 have been canceled.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on November 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 10, 12, 17, 26, 28, 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al.(US 2015/0261884 A1)(hereinafter Pang) in view of Lou et al.(US 2013/0114725 A1)(hereinafter Lou) in further view of Deligiannis et al.(US 2013/0266078 A1)(hereinafter Deligiannis).
Regarding claims 10, 26 and 34, Pang discloses a method, implemented by a computing device, for encoding video to produce encoded data[See Pang: Figs. 1A-2B and 4-6, par. 37,41-42, 183-184 regarding method and apparatus for video encoder implemented by a computer], a computing device comprising a processing unit and memory, the computing device configured to perform operations for encoding video to produce encoded data[See Pang: Figs. 1A-2B and 4-6, par. 8, 10, 37, 41-42, 45, 183-184 regarding an apparatus for encoding video information of a picture comprises a memory unit configured to store a hash table that includes at least one hash index corresponding to reference blocks in the picture, the reference blocks being a subset of available blocks in the picture, and a processor operationally coupled to the memory unit ] and one or more computer-readable storage media storing computer-executable instructions for causing a computing device programmed thereby to perform operations for encoding video to produce encoded data[See Pang: Figs. 1A-2B and 4-6, par. 8, 10, 37, 41-42, 45, 183-184 regarding a non-transitory computer readable storage medium has stored thereon instructions that, when executed, cause a processor of a device to store in a memory unit a hash table for use in encoding video information of a picture], including determining a motion vector (“MV”) precision for a unit of the video[See Pang: par. 87 regarding motion estimation unit 122 may generate motion vectors to varying degrees of precision. For example, motion estimation unit 122 may generate motion vectors at one-quarter sample precision, one-eighth sample precision, or other fractional sample precision. In the case of fractional sample precision, reference block values may be interpolated from integer-position sample values in the reference picture…], the method and the operations comprising: 
splitting the unit of the video into multiple blocks[See Pang: par. 78-81 regarding As part of performing an encoding operation on a treeblock, prediction processing unit 100 may perform quadtree partitioning on the video block of the treeblock to divide the video block into progressively smaller video blocks. Each of the smaller video blocks may be associated with a different CU. For example, prediction processing unit 100 may partition a video block of a treeblock into four equally-sized sub-blocks, partition one or more of the sub-blocks into four equally-sized sub-sub-blocks, and so on...]; 
for each block of the multiple blocks of the unit: classifying the block into one of a plurality of categories, wherein at least one category of the plurality of categories is a homogeneous category that uses a homogeneous classification criteria, and at least one other category of the plurality of categories is a hash-match category that uses a hash-based matching classification criteria[See Pang: Figs. 5-6, par. 63, 86, 149-159, 161-181 regarding a current block 505 is mapped into a hash index 510 through use of a hash function 515. The hash function 515 may be used to map the current block 505 or any reference block (either original or reconstructed) to a hash index 510.  In one example, if the average gradient of a candidate reference block is less than a threshold, then the candidate reference block is not added into the hash table 525. For example, the average gradient of the candidate reference block may correspond to the uniformity of pixel values within the candidate reference block. If the average gradient of the candidate reference block is less than the threshold, this may indicate that the pixel values in the candidate reference block, as a whole, are uniform or flat.(Thus, the video encoder is configured to classify blocks into being homogeneous or uniform and into being hash-based matching)]; 
determining the MV precision for the unit of the video[See Pang: par. 87 regarding motion estimation unit 122 may generate motion vectors to varying degrees of precision. For example, motion estimation unit 122 may generate motion vectors at one-quarter sample precision, one-eighth sample precision, or other fractional sample precision. In the case of fractional sample precision, reference block values may be interpolated from integer-position sample values in the reference picture…]; and outputting the encoded data in a bitstream [See Pang: par. 104-105, 112 regarding Entropy encoding unit 116 may output a bitstream that includes the entropy encoded data…].
Pang does not explicitly disclose based on the classifications for the multiple blocks, determining the MV precision for the unit of the video.
However, determining the precision of motion vector precision of blocks based on how the blocks are classified or matched as homogeneous/uniform or not was well known in the art at the time of the invention was filed as evident from the teaching of Lou[See Lou: at least Figs.  1-12A, par. 7-17, 34, 36, 38-39, 43-46, 48-50 regarding A uniform sub-pixel spacing may be used. For example, sub-pixel phase offsets are allowed that correspond to quarter, half and three quarter pixel offsets. FIG. 2 is an example of a fixed, uniform, four position sub-pixel motion vector grid, FIG. 3 is an example of a fixed, uniform, eight position sub-pixel motion vector grid, and FIG. 4 is an example of a fixed, uniform, sixteen position sub-pixel motion vector grid. In these three examples, L0 and R0 are the integer pixels and the pixels between L0 and R0 are fractional-pixels. motion vector scaling for uniform and non-uniform block. A motion vector (MV) is a two-dimensional vector (MVX, MVY) that is used for inter prediction that provides an offset from the coordinates in the decoded picture to the coordinates in a reference picture. The motion vector may be represented by integer numbers, but the accuracy may be at quarter-pel resolution. On a uniform motion vector grid, scaling of the motion vector may be very close to scaling of the corresponding motion offset. For example, the motion vector scaling is performed according to temporal distance between the current picture and the reference pictures… Further on, in one embodiment, a method determines a scaled motion vector for a first block. A motion vector for a second block is determined where the motion vector is on a non-uniform motion vector grid. The method then maps the motion vector for the second block to a higher accuracy uniform motion vector grid that is of a higher accuracy than the non-uniform motion vector grid and scales the motion vector for the second block on the higher accuracy motion vector grid….A motion vector scaling manager 506, either in encoder 502 or decoder 504, uses a motion vector scaling process for a non-uniform motion vector grid that is different from the scaling process for the uniform motion vector grid. FIG. 9 depicts a simplified flowchart 900 of a method for performing scaling for a non-uniform motion vector grid according to one embodiment. FIG. 10 depicts an example of the map-up process on a non-uniform motion vector grid according to one embodiment. In this example, a fixed non-uniform, four-position sub-pixel motion vector grid with a 3/16 pixel phase offset, a 1/2 pixel phase offset, and a 13/16 pixel phase offset is used…].
Further, determining the precision of motion vector precision of blocks based on how the blocks are classified as hash-based was well known in the art at the time of the invention was filed as evident from the teaching of Deligiannis [See Deligiannis: at least par. 105-108 regarding  Overlapped Block Motion Estimation (OBME) process when the hash frame is divided into overlapping blocks                         
                            
                                
                                    X
                                
                                ~
                            
                        
                    u of size B x B samples, with top-left coordinates u=(u1,u2). For each overlapping block                         
                            
                                
                                    X
                                
                                ~
                            
                        
                    u, the best matching block within a specified search-range sr is found in one of the sub-sampled reference frames                         
                            
                                
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                
                                
                                    k
                                
                                
                                    p
                                    ,
                                    q
                                
                            
                        
                    . The employed matching criterion maximizes the number of binary values in the hash block                         
                            
                                
                                    X
                                
                                ~
                            
                        
                    u that are identical to the co-located binary values in the block                         
                            
                                
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                
                                
                                    k
                                    ,
                                    u
                                    -
                                    v
                                
                                
                                    p
                                    ,
                                    q
                                
                            
                        
                     where v=(v1,v2) is the associated motion vector. Therefore, for each overlapping block                         
                            
                                
                                    X
                                
                                ~
                            
                        
                    u in the hash frame, OBME has identified the motion vector v and the indices k,q,p which define the best reference block                         
                            
                                
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                
                                
                                    k
                                    ,
                                    u
                                    -
                                    v
                                
                                
                                    p
                                    ,
                                    q
                                
                            
                        
                    …To generate SI, the motion vectors derived by OBME are first up-sampled. By construction, there is a direct correspondence between every block                         
                            
                                
                                    X
                                
                                ~
                            
                        
                    u (with top-left coordinates u and size BxB pixels) in the hash frame and the block Y2u (with top-left coordinates 2u=(2u1,2u2) and size 2B x 2B pixels) covering the SI frame Y. As a result, based on v and k,q,p found by OBME for the hash block                         
                            
                                
                                    X
                                
                                ~
                            
                        
                    u, an equivalent motion vector, i.e., v'=2v+(p,q), to the original reference frame Rk can be derived for the SI block Y2u…]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pang with Lou and Deligiannis teachings by including “based on the classifications for the multiple blocks, determining the MV precision for the unit of the video” because this combination has the benefit of providing motion vector precision or accuracy based on the homogeneity or uniformity of the blocks or when the blocks are hash-based matched when encoding video.
Further on, Lou also teaches outputting the encoded data in a bitstream[See Lou: at least Fig. 12A and par. 56 regarding Entropy coding block 1210 entropy encodes the quantized coefficients, which results in final compression bits to be transmitted. Different entropy coding methods may be used, such as context-adaptive variable length coding (CAVLC) or context-adaptive binary arithmetic coding (CABAC)].
Regarding claims 12, 28 and 36, Pang, Lou and Deligiannis teach all the limitations of claims 10, 26 and 34, and are analyzed as previously discussed with respect to those claims. Further on, Pang teaches  wherein classifying the block using the hash-based matching classification criteria comprises: assigning the block to the hash-match category when a match for a hash value of the block is found in a hash table, wherein the hash table includes candidate blocks of one or more reference pictures[See Pang: Figs. 5-6, par. 63, 86, 149-159, 161-181 regarding  In hash-based fast encoder searching, a hash table is constructed during the encoding process of each slice (or tile). In various embodiments, the hash table may be stored in a memory unit, and the memory unit may be operationally coupled to (i.e., in communication with) a processor. In some instances, the hash table may include one or more linked lists. A current block 505 is mapped into a hash index 510 through use of a hash function 515. The hash function 515 may be used to map the current block 505 or any reference block (either original or reconstructed) to a hash index 510…  In one example, if the average gradient of a candidate reference block is less than a threshold, then the candidate reference block is not added into the hash table 525. For example, the average gradient of the candidate reference block may correspond to the uniformity of pixel values within the candidate reference block. If the average gradient of the candidate reference block is less than the threshold, this may indicate that the pixel values in the candidate reference block, as a whole, are uniform or flat…].
Regarding claims 17 and 33, Pang, Lou and Deligiannis teach all the limitations of claims 10 and 26, and are analyzed as previously discussed with respect to those claims. Further on, Pang and Lou teach wherein determining the MV precision for the unit of the video comprises selecting between an integer MV precision and a fractional MV precision [See Pang: par. 87 regarding motion estimation unit 122 may generate motion vectors to varying degrees of precision. For example, motion estimation unit 122 may generate motion vectors at one-quarter sample precision, one-eighth sample precision, or other fractional sample precision. In the case of fractional sample precision, reference block values may be interpolated from integer-position sample values in the reference picture… See Lou: at least Figs.  1-12A, par. 7-17, 34, 36, 38-39, 43-46, 48-50 regarding A uniform sub-pixel spacing may be used. For example, sub-pixel phase offsets are allowed that correspond to quarter, half and three quarter pixel offsets. FIG. 2 is an example of a fixed, uniform, four position sub-pixel motion vector grid, FIG. 3 is an example of a fixed, uniform, eight position sub-pixel motion vector grid, and FIG. 4 is an example of a fixed, uniform, sixteen position sub-pixel motion vector grid. In these three examples, L0 and R0 are the integer pixels and the pixels between L0 and R0 are fractional-pixels. motion vector scaling for uniform and non-uniform block. A motion vector (MV) is a two-dimensional vector (MVX, MVY) that is used for inter prediction that provides an offset from the coordinates in the decoded picture to the coordinates in a reference picture. The motion vector may be represented by integer numbers, but the accuracy may be at quarter-pel resolution. On a uniform motion vector grid, scaling of the motion vector may be very close to scaling of the corresponding motion offset. For example, the motion vector scaling is performed according to temporal distance between the current picture and the reference pictures… Further on, in one embodiment, a method determines a scaled motion vector for a first block. A motion vector for a second block is determined where the motion vector is on a non-uniform motion vector grid. The method then maps the motion vector for the second block to a higher accuracy uniform motion vector grid that is of a higher accuracy than the non-uniform motion vector grid and scales the motion vector for the second block on the higher accuracy motion vector grid….A motion vector scaling manager 506, either in encoder 502 or decoder 504, uses a motion vector scaling process for a non-uniform motion vector grid that is different from the scaling process for the uniform motion vector grid. FIG. 9 depicts a simplified flowchart 900 of a method for performing scaling for a non-uniform motion vector grid according to one embodiment. FIG. 10 depicts an example of the map-up process on a non-uniform motion vector grid according to one embodiment. In this example, a fixed non-uniform, four-position sub-pixel motion vector grid with a 3/16 pixel phase offset, a 1/2 pixel phase offset, and a 13/16 pixel phase offset is used…].

9.	Claims 11, 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al.(US 2015/0261884 A1)(hereinafter Pang) in view of Lou et al.(US 2013/0114725 A1)(hereinafter Lou) in further view of Deligiannis et al.(US 2013/0266078 A1)(hereinafter Deligiannis) and in further view of Wei et al.(Wei et al., "An Efficient Intra-Mode Selection Algorithm for H.264 Based on Edge Classification and Rate-Distortion Estimation," Signal Processing: Image Communication Vol. 23, No. 9, pp. 699-710, October 1, 2008)(hereinafter Wei)
	Regarding claims 11, 27 and 35, Pang, Lou and Deligiannis teach all the limitations of claims 10, 26 and 34, and are analyzed as previously discussed with respect to those claims.
Pang, Lou and Deligiannis do not explicitly disclose wherein classifying the block using the homogeneous classification criteria comprises: assigning the block to the homogeneous category when the block is one or both of horizontally homogeneous and vertically homogeneous.
However, Wei teaches wherein classifying the block using the homogeneous classification criteria comprises: assigning the block to the homogeneous category when the block is one or both of horizontally homogeneous and vertically homogeneous [See Wei: section 4.2 page 703 regarding If any one of the following three conditions is satisfied, this macroblock will be considered as homogeneous. (a) HL, LH, HH are all zeros. It means the block is totally homogeneous. (b) HL and HH are zeros, but LH is not zero. It means that the block is homogeneous horizontally. (c) LH and HH are zeros, but HL is not zero. It means the block is vertically homogeneous…].
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pang, Lou and Deligiannis with Wei teachings by including “wherein classifying the block using the homogeneous classification criteria comprises: assigning the block to the homogeneous category when the block is one or both of horizontally homogeneous and vertically homogeneous” because this combination will have the advantage for providing a method for determining if a block is homogeneous by looking at different conditions when encoding the smooth area of a picture[See Wei: section 4.2 page 703].

Allowable Subject Matter
10.	Claims 13-16, 29-32 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482